Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 8, 9, 1, 8, 5, 6, 7, 11, 12, 13, 14, 16, 17, and 18 of U.S. Patent No. 10628663. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are fully anticipated by the limitations of claims 1-9, and 11-14, and 16-18 of U.S. Patent No. 10628663.





Application 16/67832
US Patent No. 10,628,663
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 1
Claim 8
Claim 8
Claim 9
Claim 5
Claim 10
Claim 6
Claim 11
Claim 7
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 18



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et 

al. (US 2005/0187437 A1) in view of Costello et al. (US 5,785,666). 





identifying, by a computer device, a user (Matsugu, “The image recognition unit 15 has a person detection unit 301, facial expression detection unit 302, gesture detection unit 303, and individual recognition unit 304, as shown in FIG. 3. The person detection unit 301 is an image processing module (software module or circuit module) which detects the head, face, upper body, or whole body of a person by processing image data input from the image sensing unit 10. The individual recognition unit 304 is an image processing module which specifies a person (registered person) (to identify the user) using the face or the like detected by the person detection unit 301”, paragraph 22);

receiving, by the computer device, video data of a face region of the user while the user is engaged in exercise or physical activity (Matsugu, “The image sensing unit 10 includes an image sensor that senses a facial image of a person or the like as a principal component. The image sensor typically uses a CCD, CMOS image sensor, or the like, and outputs a video signal”, paragraph 20; Matsugu, In paragraph 23 of the Matsugu reference, the video system is described as operating while a person is walking or carrying a thing; Matsugu, paragraph 39);

analyzing, by the computer device, the video data to determine a detected state of the user, wherein the analyzing the video data comprises performing facial analysis using the video data (Matsugu, ”the physical/mental condition detection unit which has an evaluation function of recognizing the facial expression of the user”, paragraph 54); and

providing, by the computer device, feedback to the user based on the analyzing the video data (Matsugu, In this way, the control unit 40 controls the content of information to be presented by the 

While Matsugu discloses a detected facial expression (Matsugu, “In step S504, the image recognition 
unit 15 detects a predetermined facial expression”, paragraph 38) and a detected perspiration state 
(Matsugu, “sweating amount”, paragraph 35), Matsugu does not disclose wherein the indication of the 
detected state includes simultaneously displaying the detected information on the notification device.


Costello disclose wherein the indication of the detected state includes simultaneously displaying the 
detected information on the notification device (Costello, col. 4, lines 30-32).

Matsugu and Costello are combinable because they are from the same field of endeavor of user biomonitoring systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of Matsugu to include simultaneously displaying the detected information on the notification device as taught by Costello. The suggestion/motivation for doing so would have been that simultaneously displaying on the notification device multiple detected states such as the facial expression state and the perspiration state is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to combine Costello with Matsugu to obtain the invention.

Regarding 3, the combination of Matsugu and Costello discloses the method of claim 1, wherein the identifying the user comprises the computer device determining an identity of the user by performing facial recognition using the video data (Matsugu, paragraph 22).

Regarding 4, the combination of Matsugu and Costello discloses the method of claim 1, wherein the video data is received by the computer device via network communication from a recording device recording the video data (Matsugu, paragraph 43).
Regarding 7, the combination of Matsugu and Costello discloses the method of claim 1, wherein the providing the feedback comprises the computer device causing the notification device to display an indication of a prescribed training rule (Matsugu, paragraph 33, paragraph 41).  
   

  
Regarding 9, the combination of Matsugu and Costello discloses the method of claim 1, wherein the providing the feedback comprises the computer device causing the notification device to display the indication of the detected state in real time while the user is engaged in the exercise or the physical activity (Matsugu, “displays a predetermined message (alert message ‘the brain fatigues. Any more continuation will harm your health’ or the like”; paragraph 41).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (US 2005/0187437 A1) in view of Costello et al. (US 5,785,666), further in view of Fu et al. (US 2014/0081661 A1).

Regarding 2, the combination of Matsugu and Costello disclose the method of claim 1, but does not disclose wherein the identifying the user comprises: the computer device receiving login data from the user via an input device; and the computer device determining an identity of the user based on the login data.  

Fu discloses wherein the identifying the user comprises: the computer device receiving login data from the user via an input device; and the computer device determining an identity of the user based on the login data (Fu, paragraph 28).

Matsugu, Costello and Fu are combinable because they are from the same field of endeavor of user monitoring and feedback system. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of the combination of Matsugu and Costello to .

 Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (US 2005/0187437 A1) in view of Costello et al. (US 5,785,666), further in view of He et al. (US 2016/0066835 A1)

Regarding 5, the combination of Matsugu and Costello discloses the method of claim 1, wherein: the computer device receives the video data from a video camera connected to exercise equipment on which the user is exercising (Matsugu, paragraph 20); the computer device determines, based on comparing the detected state to a prescribed training rule (Matsugu, paragraph 33).

Matsugu does not disclose that a detected level of exertion is less than a prescribed level of exertion and the providing the feedback comprises the computer device controlling the exercise equipment to increase a resistance, speed, or incline of the exercise equipment.  

He discloses that a detected level of exertion is less than a prescribed level of exertion and the providing the feedback comprises the computer device controlling the exercise equipment to increase a resistance, speed, or incline of the exercise equipment (He, paragraph 44).



Regarding 6, the combination of Matsugu and Costello discloses the method of claim 1, wherein: the computer device receives the video data from a video camera connected to exercise equipment on which the user is exercising; the computer device determines, based on comparing the detected state to a prescribed training rule (Matsugu, paragraph 33). 

The combination of Matsugu and Costello does not disclose that a detected level of exertion is more than a prescribed level of exertion and the providing the feedback comprises the computer device controlling the exercise equipment to decrease a resistance, speed, or incline of the exercise equipment.

He discloses that a detected level of exertion is more than a prescribed level of exertion and the providing the feedback comprises the computer device controlling the exercise equipment to decrease a resistance, speed, or incline of the exercise equipment (He, paragraph 44).

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (US 2005/0187437 A1) in view of Costello et al. (US 5,785,666), further in view of Bleich et al. (US 2013/0171599 A1).

Regarding 10, the combination of Matsugu and Costello discloses the method of claim 
1, but does not disclose wherein the providing the feedback comprises the computer device 
controlling equipment on which the user is engaged in the exercise or the physical activity.  

Bleich discloses providing the feedback comprising the computer device control equipment on which the user is engaged in the exercise or the physical activity (Bleich, paragraph 186).
Matsugu and Bleich are combinable because they are from the same field of endeavor of user monitoring and feedback system. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of Matsugu and Costello to include controlling .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (US 2005/0187437 A1) in view of Costello et al. (US 5,785,666), further in view of Nizan (US 2003/0149344 A1).

Regarding 11, the combination of Matsugu and Costello discloses the method of claim 1, but does not disclose wherein the providing the feedback comprises the computer device adjusting a temperature of a room in which the user is engaged in the exercise or the physical activity.  

Nizan discloses wherein the providing the feedback comprises the computer device adjusting a temperature of a room in which the user is engaged in the exercise or the physical activity (Nizan, paragraph 114).
Matsugu, Costello and Nizan are combinable because they are from the same field of endeavor of user monitoring and feedback system. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of the combination Matsugu and Costello to include adjusting a temperature of a room in which the user is engaged in the exercise or the physical activity based on feedback as taught by Nizan. The suggestion/motivation for doing so would have been that adjusting a temperature of a room in which the user is engaged in the exercise or the physical activity based on computer feedback is well-known to one of ordinary skill in the art. Therefore, it would .

Claims 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (US 2005/0187437 A1) in view of He et al. (2016/0066835), further in view of Costello et al. (US 5,785,666). 

Regarding 12, Matsugu discloses a system, comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (Matsugu, “reading out and executing the program code stored in the storage medium by a computer (or a CPU or MPU) of the system or apparatus”, paragraph 55; Matsugu, “the program code itself read out from the storage medium implements the functions of the above-mentioned embodiments, and the storage medium which stores the program code constitutes the present invention”, paragraph 56);
program instructions to receive video data of a face region of the user while the user is engaged in exercise on exercise equipment (Matsugu, “The image sensing unit 10 includes an image sensor that senses a facial image of a person or the like as a principal component. The image sensor typically uses a CCD, CMOS image sensor, or the like, and outputs a video signal”, paragraph 20; Matsugu, In paragraph 23 of the Matsugu reference, the video system is described as operating while a person is walking or carrying a thing; Matsugu, paragraph 39);

program instructions to determine a detected state of the user(Matsugu, ”the physical/mental condition detection unit which has an evaluation function of recognizing the facial expression of the user”, paragraph 54), wherein the determining the detected state includes: analyzing the video data to determine a detected facial expression of YOR920160767US0226 of 30the user (“facial expression of the 

Matsugu does not disclose analyzing the video data to determine a detected breathing interval of the user.

He discloses analyzing the video data to determine a detected breathing interval of the user (He, “the invention provides for the non-invasive detection of the physical parameter utilizing a camera and an operably connected computing device, specifically, the detection and calculation of a user's heart rate 300.Additional physiological parameters such as respiration rate, blood concentration, heart rate variability, oxygen saturation, lactate levels, aerobic capacity, anaerobic capacity, posture, pallor, perspiration levels, and running speed, may be detected”, paragraph 38).

Matsugu and He are combinable because they are from the same field of endeavor of user biomonitoring systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of Matsugu to include analyzing the video data to determine a detected breathing interval of the user as taught by He. The suggestion/motivation for doing so would have been that detecting the breathing characteristics by analyzing video images is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to combine He with Matsugu.
The combination of Matsugu and He does not disclose wherein the indication of the detected state includes simultaneously displaying on the notification device the detected facial expression and the detected breathing interval.



While Matsugu discloses a detected facial expression (Matsugu, “In step S504, the image recognition 

unit 15 detects a predetermined facial expression”, paragraph 38) and He discloses a detected 

breathing interval (He, “the invention provides for the non-invasive detection of the physical parameter utilizing a camera and an operably connected computing device, specifically, the detection and calculation of a user's heart rate 300.Additional physiological parameters such as respiration rate, blood concentration, heart rate variability, oxygen saturation, lactate levels, aerobic capacity, anaerobic capacity, posture, pallor, perspiration levels, and running speed, may be detected”, paragraph 38)), the combination of Matsugu and He does not disclose wherein the indication of the detected state includes simultaneously displaying the detected information on the notification device.

Costello disclose wherein the indication of the detected state includes simultaneously displaying the 
detected information on the notification device (Costello, col. 4, lines 30-32).

Matsugu, He and Costello are combinable because they are from the same field of endeavor of user biomonitoring systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of Matsugu and He to include simultaneously displaying the detected information on the notification device as taught by Costello. The suggestion/motivation for doing so would have been that simultaneously displaying on the notification device multiple detected states such as the facial expression state and the breathing state is well-known to one of ordinary skill in 

Regarding 13, the combination of Matsugu, He and Costello discloses the system of claim 12, wherein the providing the feedback comprises the server causing the notification device to display the indication of the detected state in real time (Matsugu, “displays a predetermined message (alert message ‘the brain fatigues. Any more continuation will harm your health’ or the like”; paragraph 41), Matsugu, the primary reference, does not disclose explicitly state that this is done while the user is engaged in the exercise on the exercise equipment.

He explicitly discloses wherein the providing the feedback comprises the server causing the notification device to display the indication of the detected state in real time while the user is engaged in the exercise on the exercise equipment (He, paragraph 14).Because the He reference is in the same problem solving area and field of endeavor of monitoring biological parameters of the users and providing feedback about these parameters to the user as the Matsugu reference, which is the primary reference of claim 12, it would have been obvious to one of ordinary skill in the art wherein the providing the feedback comprises the server causing the notification device to display the indication of the detected state in real time while the user is engaged in the exercise on  exercise equipment.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (US 2005/0187437 A1), He et al. (2016/0066835), and Costello et al. (US 5,785,666).



He discloses wherein the providing the feedback comprises the server controlling the exercise equipment to adjust a resistance, speed, or incline of the exercise equipment  (He, paragraph 44).
Because the He reference is in the same problem solving area and field of endeavor of monitoring biological parameters of the users and providing feedback about these parameters to the user as the Matsugu reference, which is the primary reference of claim 12, it would have been obvious to one of ordinary skill in the art wherein the feedback comprises a server controlling exercise equipment to adjust various parameters like resistance, speed or incline of the exercise in the system of Matsugu.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (US 2005/0187437 A1), He et al. (2016/0066835), and Costello et al. (US 5,785,666), further in view of Nizan (US 2003/0149344 A1).

Regarding 15, the combination of Matsugu, He and Costello discloses the system of 
claim 12, but does not disclose wherein the providing the feedback comprises the computer 
device adjusting a temperature of a room in which the user is engaged in the exercise on the 
exercise equipment.  

Nizan discloses wherein the providing the feedback comprises the computer device adjusting a temperature of a room in which the user is engaged in the exercise or the physical activity (Nizan, paragraph 114).
.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (2016/0066835) in view of Costello et al. (US 5,785,666).

Regarding 18, He discloses a computer program product comprising a computer readable storage 7medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: receive video data of a face region of the user (He, The computer program and method of embodiments of the invention comprise the steps 100 of detecting a physiological parameter of a user by (1) collecting user information 102; (2) tracking a facial area of a subject in a live video feed 104, paragraph 28)  while the user is engaged in exercise or physical activity on exercise equipment comprising one of a treadmill, stationary bicycle, rowing machine, and weight machine (He, “treadmill”, paragraph 38); determine a detected state of the user, wherein the determining the detected state includes: analyzing the video data  to determine a perspiration state of the user and a skin tone of the user (He, “the invention provides for the non-invasive detection of the physical parameter utilizing a camera and an operably connected computing 

He does not explicitly disclose wherein the indication of the detected state includes simultaneously displaying on the notification device the detected states.

Costello explicitly discloses wherein the indication of the detected state includes concurrent simultaneously displaying on the notification device the detected states.

He and Costello are combinable because they are from the same field of endeavor of user biomonitoring systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of He to include simultaneously displaying the detected information on the notification device as taught by Costello. The suggestion/motivation for doing so would have been that simultaneously displaying on the notification device multiple detected states such as the facial expression state and the perspiration state is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to combine Costello with He to obtain the invention.

Regarding 19, the combination of He and Costello discloses the computer program product of claim 18, wherein the providing the feedback comprises the server sending a signal to control equipment on which the user is engaged in the exercise or the physical activity (He, paragraph 44). 

20 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (2016/0066835) in view of Costello et al. (US 5,785,666), further in view of Nizan (US 2003/0149344 A1).

Regarding 20, the combination of He and Costello discloses the computer program product of claim 18, but does not disclose wherein the providing the feedback comprises the server sending a signal to adjust a temperature of a room in which the user is engaged in the exercise or physical activity on the exercise equipment.

Nizan discloses wherein the providing the feedback comprises the computer device adjusting a temperature of a room in which the user is engaged in the exercise or the physical activity (Nizan, paragraph 114).
He, Costello, and Nizan are combinable because they are from the same field of endeavor of user monitoring and feedback system. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of the combination He and Costello to include adjusting a temperature of a room in which the user is engaged in the exercise or the physical activity based on feedback as taught by Nizan. The suggestion/motivation for doing so would have been that adjusting a temperature of a room in which the user is engaged in the exercise or the physical activity based on computer feedback is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to combine Nizan with He and Costello to obtain the invention as specified in claim 20.






Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISA M RICE/               Examiner, Art Unit 2669        
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669